Exhibit 10.21


CENTRAL BANK
2014 SUPPLEMENTAL RETIREMENT AGREEMENT
This Salary Continuation Agreement (the "Agreement") by and between Central
Bank, located in Golden Valley, Minnesota (the "Employer”), and Mitch Cook (the
"Executive"), effective as of the 30 day of September, 2014, formalizes the
agreements and understanding between the Employer and the Executive.
WITNESSETH:
WHEREAS, the Executive is employed by the Employer;
WHEREAS, the Employer recognizes the valuable services the Executive has
performed for the Employer and wishes to encourage the Executive’s continued
employment and to provide the Executive with additional incentive to achieve
corporate objectives;
WHEREAS, the Employer wishes to provide the terms and conditions upon which the
Employer shall pay additional retirement benefits to the Executive;
WHEREAS, the Employer and the Executive intend this Agreement shall at all times
be administered and interpreted in compliance with Code Section 409A; and
WHEREAS, the Employer intends this Agreement shall at all times be administered
and interpreted in such a manner as to constitute an unfunded nonqualified
deferred compensation arrangement, maintained primarily to provide supplemental
retirement benefits for the Executive, a member of select group of management or
highly compensated employee of the Employer;
NOW THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Employer and the Executive agree as follows:
ARTICLE 1
DEFINITIONS
For the purpose of this Agreement, the following phrases or terms shall have the
indicated meanings:
1.1"Accrued Benefit" means the dollar value of the liability that should be
accrued by the Employer, under Generally Accepted Accounting Principles, for the
Employer’s obligation to the Executive under this Agreement, calculated by
applying Accounting Standards Codification 710-10.
1.2"Administrator" means the Board or its designee.
1.3"Affiliate" means any business entity with whom the Employer would be
considered a single employer under Code Section 414(b) and 414(c). Such term
shall be interpreted in a manner consistent with the definition of "service
recipient'' contained in Code Section 409A.
1.4"Beneficiary" means the person or persons designated in writing by the
Executive to receive benefits hereunder in the event of the Executive's death.
1.5"Board" means the Board of Directors of the Employer.
1.6"Cause" means any of the following acts or circumstances: gross negligence or
gross neglect of duties to the Employer; conviction of a felony or of a gross
misdemeanor involving moral turpitude in connection with the Executive's
employment with the Employer; or fraud, disloyalty, dishonesty or willful
violation of any law or significant Employer policy committed in connection with
the Executive's employment and resulting in a material adverse effect on the
Employer.


1

--------------------------------------------------------------------------------




1.7"Change in Control" means a change in the ownership or effective control of
the Employer, or in the ownership of a substantial portion of the assets of the
Employer, as such change is defined in Code Section 409A and regulations
thereunder.
1.8"Claimant" means a person who believes that he or she is being denied a
benefit to which he or she is entitled hereunder.
1.9"Code" means the Internal Revenue Code of 1986, as amended.
1.10"Disability" means a condition of the Executive whereby the Executive
either:
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer. The Administrator
will determine whether the Executive has incurred a Disability based on its own
good faith determination and may require the Executive to submit to reasonable
physical and mental examinations for this purpose. The Executive will also be
deemed to have incurred a Disability if determined to be totally disabled by the
Social Security Administration or in accordance with a disability insurance
program, provided that the definition of disability applied under such
disability insurance program complies with the initial sentence of this Section.
1.11"Early Termination" means Separation from Service before Normal Retirement
Age except when such Separation from Service occurs due to termination for
Cause.
1.12"Effective Date" means September 30, 2014.
1.13"ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.
1.14"Normal Retirement Age" means the date the Executive attains age sixty-five
(65).    
1.15"Plan Year" means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall commence on the
Effective Date and end on the following December 31.
1.16"Separation from Service" means a termination of the Executive’s employment
with the Employer and its Affiliates for reasons other than death or Disability.
A Separation from Service may occur as of a specified date for purposes of the
Agreement even if the Executive continues to provide some services for the
Employer or its Affiliates after that date, provided that the facts and
circumstances indicate that the Employer and the Executive reasonably
anticipated at that date that either no further services would be performed
after that date, or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed over the immediately preceding thirty-six
(36) month period (or the full period during which the Executive performed
services for the Employer, if that is less than thirty-six (36) months). A
Separation from Service will not be deemed to have occurred while the Executive
is on military leave, sick leave, or other bona fide leave of absence if the
period of such leave does not exceed six (6) months or, if longer, the period
for which a statute or contract provides the Executive with the right to
reemployment with the Employer. If the Executive’s leave exceeds six (6) months
but the Executive is not entitled to reemployment under a statute or contract,
the Executive incurs a Separation of Service on the next day following the
expiration of such six (6) month period. In determining whether a Separation of
Service occurs the Administrator shall take into account, among other things,
the definition of "service recipient” and "employer” set forth in Treasury
regulation §1.409A-l(h)(3). The


2

--------------------------------------------------------------------------------




Administrator shall have full and final authority, to determine conclusively
whether a Separation from Service occurs, and the date of such Separation from
Service.
1.17"Specified Employee" means an individual that satisfies the definition of a
"key employee” of the Employer as such term is defined in Code §416(i) (without
regard to Code §416(i)(5)), provided-that the stock of the Employer is publicly
traded on an established securities market or otherwise, as defined in Code
§1.897-l(m). If the Executive is a key employee at any time during the twelve
(12) months ending on December 31, the Executive is a Specified Employee for the
twelve (12) month period commencing on the first day of the following April.
ARTICLE 2
PAYMENT OF BENEFITS
2.1Normal Retirement Benefit Upon Separation from Service after Normal
Retirement Age, the Employer shall pay the Executive a benefit in the amount of
Three Hundred Thousand Dollars ($300,000) in lieu of any other benefit
hereunder. The benefit will be paid in quarterly installments commencing the
calendar quarter following Separation from Service and continuing for five (5)
years. During the payment period, interest will be credited on the unpaid
portion of the Accrued Benefit at an annual rate equal to the Three Year U.S.
Treasury Constant Maturity Yield determined as of the first day of the Plan
Year, compounded quarterly.
2.2Early Termination Benefit. If Early Termination occurs, the Employer shall
pay the Executive the amount calculated according to the table below in lieu of
any other benefit hereunder. The benefit will be paid in quarterly installments
commencing the calendar quarter following Separation from Service and continuing
for five (5) years. During the payment period, interest will be credited on the
unpaid portion of the Accrued Benefit at an annual rate equal to the Three Year
U.S. Treasury Constant Maturity Yield determined as of the first day of the Plan
Year, compounded quarterly.
Year in which Separation from Service Occurs
Benefit Amount
2015 or before
$0
2016
$20,000
2017
$40,000
2018
$60,000
2019
$80,000
2020
$100,000
2021
$120,000
2022
$140,000
2023
$160,000
2024
$180,000
2025
$200,000
2026
$220,000
2027
$240,000
2028
$260,000
2029
$280,000
2030 or later
$300,000



2.3Disability Benefit. In the event the Executive suffers a Disability prior to
Normal Retirement Age the Employer shall pay the Executive the Accrued Benefit
in lieu of any other benefit hereunder. The benefit will be paid in quarterly
installments commencing the calendar quarter following Disability and continuing
for five (5) years. During the payment period, interest will be credited on the
unpaid portion of


3

--------------------------------------------------------------------------------




the Accrued Benefit at an annual rate equal to the Three Year U.S. Treasury
Constant Maturity Yield determined as of the first day of the Plan Year,
compounded quarterly.
2.4Death Prior to Commencement of Benefit Payments. In the event the Executive
dies prior to Separation from Service, the Employer shall pay the Beneficiary
the Accrued Benefit in lieu of any other benefit hereunder. The benefit will be
paid in quarterly installments commencing the calendar quarter following the
Executive's death and continuing for five (5) years. During the payment period,
interest will be credited on the unpaid portion of the Accrued Benefit at an
annual rate equal to the Three Year U.S. Treasury Constant Maturity Yield
determined as of the first day of the Plan Year, compounded quarterly.    
2.5Death Subsequent to Commencement of Benefit Payments. In the event the
Executive dies while receiving payments, but prior to receiving all payments due
and owing hereunder, the Employer shall pay the Beneficiary the same amounts at
the same times as the Employer would have paid the Executive had the Executive
survived.
2.6Termination for Cause. If the Employer terminates the Executive's employment
for Cause, then the Executive shall not be entitled to any benefits under the
terms of this Agreement.
2.7Restriction on Commencement of Distributions. Notwithstanding any provision
of this Agreement to the contrary, if the Executive is considered a Specified
Employee at the time of Separation from Service, the provisions of this Section
shall govern all distributions hereunder. Distributions which would otherwise be
made to the Executive due to Separation from Service shall not be made during
the first six (6] months following Separation from Service. Rather, any
distribution which would otherwise be paid to the Executive during such period
shall be accumulated and paid to the Executive in a lump sum on the first day of
the seventh month following Separation from Service, or if earlier, upon the
Executive's death. All subsequent distributions shall be paid as they would have
had this Section not applied. .
2.8Acceleration of Payments.    Except as specifically permitted herein, no
acceleration of the time or schedule of any payment may be made hereunder.
Notwithstanding the foregoing, payments may be accelerated, in accordance with
the provisions of Treasury Regulation §1.409A-3(j)(4) in the following
circumstances: (i) as a result of certain domestic relations orders; (ii) in
compliance with ethics agreements with the federal government; (iii) in
compliance with the ethics laws or conflicts of interest laws; (iv) in limited
cashouts (but not in excess of the limit under Code §402 (g)(1)(B)); (v) to pay
employment-related taxes; or (vi) to pay any taxes that may become due at any
time that the Agreement fails to meet the requirements of Code Section 409A.
2.9Delays in Payment by Employer. A payment may be delayed to a date after the
designated payment date under any of the circumstances described below, and the
provision will not fail to meet the requirements of establishing a permissible
payment event. The delay in the payment will not constitute a subsequent
deferral election, so long as the Employer treats all payments to similarly
situated Participants on a reasonably consistent basis.
(a)Payments subject to Code Section 162fml. If the Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution under
this Agreement would be limited or eliminated by application of Code Section
162(m], then to the extent deemed necessary by the Employer to ensure that the
entire amount of any distribution from this Agreement is deductible, the
Employer may delay payment of any amount that would otherwise be distributed
under this Agreement, The delayed amounts shall be distributed to the Executive
(or the Beneficiary in the event of the Executive's death] at the earliest date
the Employer reasonably anticipates that the deduction of the payment of the
amount will not be limited or eliminated by application of Code Section 162 (m).


4

--------------------------------------------------------------------------------




(b)Payments that would violate Federal securities laws or other applicable law,
A payment may be delayed where the Employer reasonably anticipates that the
making of the payment will violate Federal securities laws or other applicable
law provided that the payment is made at the earliest date at which the Employer
reasonably anticipates that the making of the payment will not cause such
violation. The making of a payment that would cause inclusion in gross income or
the application of any penalty provision of the Internal Revenue Code is not
treated as a violation of law,
(c)Solvency, Notwithstanding the above, a payment may be delayed where the
payment would jeopardize the ability of the Employer to continue as a going
concern.
2.10Treatment of Payment as Made on Designated Payment Date. Solely for purposes
of determining compliance with Code Section 409A, any payment under this
Agreement made after the required payment date shall be deemed made on the
required payment date provided that such payment is made by the latest of: (i)
the end of the calendar year in which the payment is due; (ii) the 15th day of
the third calendar month following the payment due date; (iii) if Employer
cannot calculate the payment amount on account of administrative impracticality
which is beyond the Executive’s control, the end of the first calendar year
which payment calculation is practicable; and (iv) if Employer does not have
sufficient funds to make the payment without jeopardizing the Employer’s
solvency, in the first calendar year in which the Employer's funds are
sufficient to make the payment.
2.11Facility of Payment. If a distribution is to be made to a minor, or to a
person who is otherwise incompetent, then the Administrator may make such
distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence; or (ii] to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Employer and
the Administrator from further liability on account thereof.
2.13Changes in Form of Timing of Benefit Payments. The Employer and the
Executive may, subject to the terms hereof, amend this Agreement to delay the
timing or change the form of payments. Any such amendment:
(a)must take effect not less than twelve (12] months after the amendment is
made;
(b)must, for benefits distributable due solely to the arrival of a specified
date, or on account of Separation from Service or Change in Control, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made;
(c)must, for benefits distributable due solely to the arrival of a specified
date, be made not less than twelve (12] months before distribution is scheduled
to begin; and
(d)may not accelerate the time or schedule of any distribution.
ARTICLE 3
BENEFICIARIES
3.1Designation of Beneficiaries. The Executive may designate any person to
receive any benefits payable under the Agreement upon the Executive’s death, and
the designation may be changed from time to time by the Executive by filing a
new designation. Each designation will revoke all prior designations by the
Executive, shall be in the form prescribed by the Administrator, and shall be
effective only when filed in writing with the Administrator during the
Executive's lifetime. If the Executive names someone other than the Executive’s
spouse as a Beneficiary, the Administrator may, in its sole discretion,
determine that spousal consent is required to be provided in a form designated
by the Administrator, executed by the Executive’s


5

--------------------------------------------------------------------------------




spouse and returned to the Administrator. The Executive's beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved.
3.2Absence of Beneficiary Designation. In the absence of a valid Beneficiary
designation, or if, at the time any benefit payment is due to a Beneficiary,
there is no living Beneficiary validly named by the Executive, the Employer
shall pay the benefit payment to the Executive's spouse. If the spouse is not
living then the Employer shall pay the benefit payment to the Executive’s living
descendants per stirpes, and if there no living descendants, to the Executive's
estate. In determining the existence or identity of anyone entitled to a benefit
payment, the Employer may rely conclusively upon information supplied by the
Executive's personal representative, executor, or administrator.
ARTICLE 4
ADMINISTRATION
4.1Administrator Duties. The Administrator shall be responsible for the
management, operation, and administration of the Agreement. When making a
determination or calculation, the Administrator shall be entitled to rely on
information furnished by the Employer, Executive or Beneficiary. No provision of
this Agreement shall be construed as imposing on the Administrator any fiduciary
duty under ERISA or other law, or any duty similar to any fiduciary duty under
ERISA or other law.
4.2Administrator Authority. The Administrator shall enforce this Agreement in
accordance with its terms, shall be charged with the general administration of
this Agreement, and shall have all powers necessary to accomplish its purposes.
4.3Binding Effect of Decision. The decision or action of the Administrator with
respect to any question arising out of or in connection with the administration,
interpretation or application of this Agreement and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in this Agreement.
4.4Compensation, Expenses and Indemnity. The Administrator shall serve without
compensation for services rendered hereunder. The Administrator is authorized at
the expense of the Employer to employ such legal counsel and/or recordkeeper as
it may deem advisable to assist in the performance of its duties hereunder.
Expense and fees in connection with the administration of this Agreement shall
be paid by the Employer.
4.5Employer Information. The Employer shall supply full and timely information
to the Administrator on all matters relating to the Executive's compensation,
death, Disability or Separation from Service, and such other information as the
Administrator reasonably requires.
4.6Termination of Participation. If the Administrator determines in good faith
that the Executive no longer qualifies as a member of a select group of
management or highly compensated employees, as determined in accordance with
ERISA, the Administrator shall have the right, in its sole discretion, to cease
further benefit accruals hereunder.
4.7Compliance with Code Section 409A. The Employer and the Executive intend that
the Agreement comply with the provisions of Code Section 409A to prevent the
inclusion in gross income of any amounts deferred hereunder in a taxable year
prior to the year in which amounts are actually paid to the Executive or
Beneficiary. This Agreement shall be construed, administered and governed in a
manner that affects such intent, and the Administrator shall not take any action
that would be inconsistent therewith.


6

--------------------------------------------------------------------------------




ARTICLE 5
CLAIMS AND REVIEW PROCEDURES
5.1Claims Procedure. A Claimant who has not received benefits under this
Agreement that he or she believes should be distributed shall make a claim for
such benefits as follows.
(a)Initiation - Written Claim. The Claimant initiates a claim by submitting to
the Administrator a written claim for the benefits. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
sixty (60} days after such notice was received by the Claimant. All other claims
must be made within one hundred eighty (180} days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the Claimant.
(b)Timing of Administrator Response.- The Administrator shall respond to such
Claimant within ninety (90) days after' receiving the claim. If the
Administrator determines that special circumstances require additional time for
processing the claim, the Administrator can extend the response period by an
additional ninety (90) days by notifying the Claimant in writing, prior to the
end of the initial ninety (90) day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Administrator expects to render its decision.
(c)Notice of Decision. If the Administrator denies part or all of the claim, the
Administrator shall notify the Claimant in writing of such denial. The
Administrator shall write the notification in a manner calculated to be
understood by the Claimant. The notification shall set forth: (i) the specific
reasons for the denial; (ii) a reference to the specific provisions of this
Agreement on which the denial is based; (iii) a description of any additional
information or material necessary for the Claimant to perfect the claim and an
explanation of why it is needed; (iv) an explanation of this Agreement’s review
procedures and the time limits applicable to such procedures; and (v) a
statement of the Claimant's right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.
5.2Review Procedure. If the Administrator denies part or all of the claim, the
Claimant shall have the opportunity for a full and fair review by the
Administrator of the denial as follows.
(a)Initiation - Written Request. To initiate the review, the Claimant, within
sixty (60) days after receiving the Administrator’s notice of denial, must file
with the Administrator a written request for review.
(b)Additional Submissions - Information Access. The Claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Administrator shall also provide the Claimant, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant (as defined in applicable ERISA
regulations) to the Claimant’s claim for benefits.
(c)Considerations on Review. In considering the review, the Administrator shall
take into account all materials and information the Claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
(d)Timing of Administrator Response. The Administrator shall respond in writing
to such Claimant within sixty (60) days after receiving the request for review.
If the Administrator determines that special circumstances require
additional-time for processing the claim, the Administrator can extend the
response period by an additional sixty (60) days by notifying the Claimant in
writing, prior


7

--------------------------------------------------------------------------------




to the end of the initial sixty (60) day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Administrator expects to render its decision.
(e)Notice of Decision. The Administrator shall notify the Claimant in writing of
its decision on review. The Administrator shall write the notification in a
manner calculated to be understood by the Claimant. The notification shall set
forth:     (a) the specific reasons for the denial; (b) a reference to the
specific provisions of this Agreement on which the denial is based; (c) a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and (d) a statement of the Claimant's right to
bring a civil action under ERISA Section 502(a).
ARTICLE 6
AMENDMENT AND TERMINATION
6.1Agreement Amendment Generally. Except as provided in Section 6.2, this
Agreement may be amended only by a written agreement signed by both the Employer
and the Executive.    
6.2Amendment to Insure Proper Characterization of Agreement. Notwithstanding
anything in this Agreement to the contrary, the Agreement may be amended by the
Employer at any time, if found necessary in the opinion of the Employer, i) to
ensure that the Agreement is characterized as plan of deferred compensation
maintained for a select group of management or highly compensated employees as
described under ERISA, ii) to conform the Agreement to the requirements of any
applicable law or iii) to comply with the written instructions of the Employer’s
auditors or banking regulators.
6.3Agreement Termination Generally. Except as provided in Section 6.4, this
Agreement may be terminated only by a written agreement signed by the Employer
and the Executive. Such termination shall not cause a distribution of benefits
under this Agreement. Rather, upon such termination benefit distributions will
be made at the earliest distribution event permitted under Article 2.
6.4Effect of Complete Termination. Notwithstanding anything to the contrary in
Section 6.3, and subject to the requirements of Code Section 409A and Treasury
Regulations §1.409A-3(j)(4)(ix), at certain times the Employer may completely
terminate and liquidate the Agreement. In the event of such a complete
termination, the Employer shall pay the Accrued Benefit balance to the
Executive. Such complete termination of the Agreement shall occur only under the
following circumstances and conditions.
(a)Corporate Dissolution or Bankruptcy. The Employer may terminate and liquidate
this Agreement within twelve (12) months of a corporate dissolution taxed under
Code Section 331, or with the approval of a bankruptcy court pursuant to 11
U.S.C. §503(b)(l)(A), provided that all benefits paid under the Agreement are
included in the Executive's gross income in the latest of: (i) the calendar year
which the termination occurs; (ii) the calendar year in which the amount is no
longer subject to a substantial risk of forfeiture; or (iii) the first calendar
year in which the payment is administratively practicable.
(b)Change in Control. The Employer may terminate and liquidate this Agreement by
taking irrevocable action to terminate and liquidate within the thirty (30) days
preceding or the twelve (12) months following a Change in Control, This
Agreement will then be treated as terminated only if all substantially similar
arrangements sponsored by the Employer which are treated as deferred under a
single plan under Treasury Regulations §1.409A-l(c)(2) are terminated and
liquidated with respect to each participant who experienced the Change in
Control so that the Executive and any participants in any such similar
arrangements are required to receive all amounts of compensation


8

--------------------------------------------------------------------------------




deferred under the terminated arrangements within twelve (12) months of the date
the Employer takes the irrevocable action to terminate the arrangements.
(c)Discretionary Termination. The Employer may terminate and liquidate this
Agreement provided that: (i). the termination does not occur proximate to a
downturn in the financial health of the Employer; (ii) all arrangements
sponsored by the Employer and Affiliates that would be aggregated with any
terminated arrangements under Treasury Regulations §1.409A-l(c) are terminated;
(iii) no payments, other than payments that would be payable under the terms of
this Agreement if the termination had not occurred, are made within twelve (12)
months of the date the Employer takes the irrevocable action to terminate this
Agreement; (iv) all payments are made within twenty-four (24) months following
the date the Employer takes the irrevocable action to terminate and liquidate
this Agreement; and (v) neither the Employer nor any of its Affiliates adopt a
new arrangement that would be aggregated with any terminated arrangement under
Treasury Regulations §1.409A-l(c) if the Executive participated in both
arrangements, at any time within three (3) years following the date the Employer
takes the irrevocable action to terminate this Agreement.
ARTICLE 7
MISCELLANEOUS
7.1No Effect on Other Rights. This Agreement constitutes the entire agreement
between the Employer and the Executive as to the subject matter hereof. No
rights are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein. Nothing contained herein will confer upon the
Executive the right to be retained in the service of the Employer nor limit the
right of the Employer to discharge or otherwise deal with the Executive without
regard to the existence hereof.
7.2State Law. To the extent not governed by ERISA, the provisions of this.
Agreement shall be construed and interpreted according to the internal law of
the State of Minnesota without regard to its conflicts of laws principles.
7.3Validity. In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein,
7.4Nonassignability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.
7.5Unsecured General Creditor Status. Payment to the Executive or any
Beneficiary hereunder shall be made from assets which shall continue, for all
purposes, to be part of the general, unrestricted assets of the Employer and no
person shall have any interest in any such asset by virtue of any provision of
this Agreement. The Employer's obligation hereunder shall be an unfunded and
unsecured promise to pay money in the future. In the event that the Employer
purchases an insurance policy insuring the life of the Executive to recover the
cost of providing benefits hereunder, neither the Executive nor the Beneficiary
shall have any rights whatsoever in said policy or the proceeds therefrom.
7.6Life Insurance. If the Employer chooses to obtain insurance on the life of
the Executive in connection with its obligations under this Agreement, the
Executive hereby agrees to take such physical examinations and to truthfully and
completely supply such information as may be required by the Employer or the
insurance company designated by the Employer.
7.7Unclaimed Benefits. The Executive shall keep the Employer informed of the
Executive's current address and the current address of the Beneficiary. If the
location of the Executive is not made known to the Employer within three years
after the date upon which any payment of any benefits may first be made,


9

--------------------------------------------------------------------------------




the Employer shall delay payment of the Executive’s benefit payment(s) until the
location of the Executive is made known to the Employer; however, the Employer
shall only be obligated to hold such benefit payment(s) for the Executive until
the expiration of three (3] years. Upon expiration of the three (3] year period,
the Employer may discharge its obligation by payment to the Beneficiary. If the
location of the Beneficiary is not made known to the Employer by the end of an
additional two (2) month period following expiration of the three (3) year
period, the Employer may discharge its obligation by payment to, the Executive's
estate. If there is no estate in existence at such time or if such fact cannot
be determined by the Employer, the Executive and Beneficiary shall thereupon
forfeit all rights to any benefits provided under this Agreement.
7.8Suicide or Misstatement. No benefit shall be distributed hereunder if the
Executive commits suicide within two (2) years after the Effective Date, or if
an insurance company which issued a life insurance policy covering the Executive
and owned by the Employer denies coverage (i) for material misstatements of fact
made by the Executive on an application for life insurance, or (ii) for any
other reason.
7.9Removal. Notwithstanding anything in this Agreement to the contrary, the
Employer shall not distribute any benefit under this Agreement if the Executive
is subject to a final removal or prohibition order issued pursuant to Section
8(e) of the Federal Deposit Insurance Act. Furthermore, any payments made to the
Executive pursuant to this Agreement shall, if required, comply with 12 U.S.C.
1828, FDIC Regulation 12 CFR Part 359 and any other regulations or guidance
promulgated thereunder.
7.10Notice. Any notice, consent or demand required or permitted to be given to
the Employer or Administrator under this Agreement shall be sufficient if in
writing and hand-delivered or sent by registered or certified mail to the
Employer’s principal business office. Any notice or filing required or permitted
to be given to the Executive or Beneficiary under this Agreement shall be
sufficient if in writing and hand-delivered or sent by mail to the last known
address of the Executive or Beneficiary, as appropriate. Any notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark or on the receipt for registration or
certification.
7.11Headings and Interpretation, Headings and sub-headings in this Agreement are
inserted for reference and convenience only and shall not be deemed part of this
Agreement. Wherever the fulfillment of the intent and purpose of this Agreement
requires and the context will permit, the use of the masculine gender includes
the feminine and use of the singular includes the plural.
7.12Alternative Action. In the event it becomes impossible for the Employer or
the Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Employer or Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Employer, provided that such
alternative act does not violate Code Section 4-09A.
7.13Coordination with Other Benefits. The benefits provided for the Executive or
the Beneficiary under this Agreement are in addition to any other benefits
available to the Executive under any other plan or program for employees of the
Employer. This Agreement shall supplement and shall not supersede, modify, or
amend any other such plan or program except as may otherwise be expressly
provided herein.
7.14Inurement. This Agreement shall be binding upon and shall inure to the
benefit of the Employer, its successor and assigns, and the Executive, the
Executive’s successors, heirs, executors, administrators, and the Beneficiary.
7.15Tax Withholding. The Employer may make such provisions and take such action
as it deems necessary or appropriate for the withholding of any taxes which the
Employer is required by any law or regulation to withhold in connection with any
benefits under the Agreement. The Executive shall be responsible for the payment
of all individual tax liabilities relating to any benefits paid hereunder.


10

--------------------------------------------------------------------------------




7.16Aggregation of Agreement. If the Employer offers other deferred,
compensation plans, this Agreement and those plans shall be treated as a single
plan to the extent required under Code Section 409A.


11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive and a representative of the Employer have
executed this Agreement document as indicated below:
Executive:
 
 
Employer:
 
 
 
 
/s/ MITCH W. COOK
 
By:
KURT WEISE
Mitch Cook
 
Its:
Chairman
 
 
 
 
 
 
By:
/s/ LARRY ALBERT
 
 
Its:
CEO



12

--------------------------------------------------------------------------------




Beneficiary Designation
I designate the following as Beneficiary under this Agreement:
Primary
 
 
 
 
 
     Jeanne M. Cook
 
100%
 
 
 
 
 
 
 
 
 
 
 
 
Contingent
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

I understand that I may change this beneficiary designation by delivering a new
written designation to the Administrator, which shall be effective only upon
receipt by the Administrator prior to my death. I further understand that the
designation will be automatically revoked if the Beneficiary predeceases me or
if I have named my spouse as Beneficiary and our marriage is subsequently
dissolved.
Signature:
/s/ MITCH W. COOK
 
Date:
September 30, 2014
 

SPOUSAL CONSENT (Required only if Administrator requests and someone other than
spouse is named Beneficiary)
 
 
 
 
 
 
 
 
 
I consent to the beneficiary designation above. I also acknowledge that if I am
named Beneficiary
and my marriage is subsequently dissolved, the beneficiary designation will be
automatically revoked.
 
 
 
 
 
 
 
 
Spouse Name:
 
 
 
 
 
 
 
 
 
 
 
Signature:
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 

Received by the Administrator this
 
 day of
 
, 20
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 





13